       Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 1 of 31 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA


 CARLOS RAUL BELLO NOGUEDA,                   Case No.: ____________________________
 a/k/a KARLA BELLO

 Plaintiff,

 v.

 ROBERT A. GUALTIERI, in his official
 capacity as Sheriff of Pinellas County,
 PINELLAS COUNTY, FLORIDA,
 PINELLAS COUNTY SHERIFF’S OFFICE,
 “COLONEL DANZIG”, Pinellas County
 Sheriff’s Office, “CAPTAIN NAPIER”,
 Pinellas County Sheriff’s Office, JASON P.
 FRANJESEVIC, Sergeant, Pinellas County
 Sheriff’s Office, “SERGEANT VIENO”,
 Pinellas County Sheriff’s Office,
 “SUPERVISOR HOLLER”, Pinellas County
 Sheriff’s Office, “CORPORAL MERRITT”,
 Pinellas County Sheriff’s Office, “DEPUTY
 MOSES”, Pinellas County Sheriff’s Office,
 “DEPUTY COX, JR.”, Pinellas County
 Sheriff’s Office, “DEPUTY BERJE”, Pinellas
 County Sheriff’s Office, “CLASSIFICATION
 SPECIALIST WIDUA”, “NURSE HILERY”,
 ARNP, “DIXON”, LMHC, and JOHN &
 JANE DOE SHERIFF’S DEPUTIES and/or
 CORRECTIONAL OFFICERS (1-10),

 Defendants.


                                   COMPLAINT
                           AND DEMAND FOR JURY TRIAL
                            INJUNCTIVE RELIEF SOUGHT

        Plaintiff, CARLOS RAUL BELLO NOGUEDA, a/k/a KARLA BELLO (hereinafter,

“Plaintiff” or “Karla”), by and through her undersigned attorney, sues Defendants ROBERT A.

GUALTIERI (hereinafter, “Sheriff Gualtieri”), PINELLAS COUNTY, FLORIDA (hereinafter,
          Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 2 of 31 PageID 2




“Pinellas County”, the PINELLAS COUNTY SHERIFF’S OFFICE (hereinafter, “PCSO”),

“COLONEL DANZIG” Pinellas County Sheriff’s Office (hereinafter, “Danzig”), “CAPTAIN

NAPIER” Pinellas County Sheriff’s Office (hereinafter, “Napier”), “SUPERVISOR HOLLER”,

Pinellas County Sheriff’s Office (hereinafter, “Holler”), JASON P. FRANJESEVIC, Sergeant,

Pinellas County Sheriff’s Office (hereinafter, “Franjesevic”), “SERGEANT VIENO”, Pinellas

County Sheriff’s Office (hereinafter, “Vieno”), “CORPORAL MERRITT”, Pinellas County

Sheriff’s Office (hereinafter, “Merritt”), “DEPUTY MOSES”, Pinellas County Sheriff’s Office

(hereinafter, “Moses”), “DEPUTY COX, JR.”, Pinellas County Sheriff’s Office (hereinafter,

“Cox”), “DEPUTY BERJE”, Pinellas County Sheriff’s Office (hereinafter, “Berje”),

“CLASSIFICATION SPECIALIST WIDUA” (hereinafter, “Widua”), “NURSE HILERY”,

ARNP (hereinafter, “Hilery”), “DIXON”, LMHC (hereinafter, “Dixon”), and JOHN & JANE

DOE SHERIFF’S DEPUTIES and/or CORRECTIONAL OFFICERS (1-10), (hereinafter

collectively, the “Defendants”), and avers as follows:

                                  NATURE OF THE ACTION

          1.    This is a federal civil rights case pursuant to 42 U.S.C. § 1983 and under the Eighth

and Fourteenth Amendments of the United States Constitution as applied to the states under the

United States Constitution’s Fourteenth Amendment for the Defendants’ individual and collective

personal, malicious, and unlawful violations under color of state law of Plaintiff’s individual

rights.

          2.    Defendants committed these unlawful violations of Plaintiff’s constitutional and

state rights under color of state law in bad faith and with malicious purpose in reckless, wanton,

and willful disregard of Plaintiff’s human and safety rights.
       Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 3 of 31 PageID 3




       3.      Plaintiff seeks relief, including declaratory and injunctive relief, compensatory

damages, punitive damages, costs, and attorney’s fees, pursuant to 42 U.S.C. § 1988.

                                             PARTIES

       4.      Plaintiff is a natural person residing in Wimauma, Hillsborough County, Florida.

At all times relevant to this action, Plaintiff was a resident of Pinellas County, Florida.

       5.      Upon information and belief, Defendant Sheriff Gualtieri is a natural person

residing in Pinellas County, Florida, and at all times relevant to this action, was the Sheriff of

Pinellas County, Florida.

       6.      Upon information and belief, Defendant Pinellas County is a political subdivision

of the State of Florida with the capacity to sue and be sued.

       7.      Upon information and belief, Defendant PCSO is a political subdivision of the State

of Florida with the capacity to sue and be sued, and which operates the Pinellas County Jail.

       8.      Upon information and belief, Defendant Danzig, is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Colonel in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       9.      Upon information and belief, Defendant Napier, is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Captain in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       10.     Upon information and belief, Defendant Holler, is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Supervisor in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.
       Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 4 of 31 PageID 4




       11.     Upon information and belief, Defendant Franjesevic, is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Sergeant in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       12.     Upon information and belief, Defendant Vieno, is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Sergeant in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       13.     Upon information and belief, Defendant Merrit, is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Corporal in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       14.     Upon information and belief, Defendant Moses is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Deputy in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       15.     Upon information and belief, Defendant Cox is a natural person residing in Pinellas

County, Florida, and at all times relevant to this action, was a Deputy in the Pinellas County

Sheriff’s Office working in the Pinellas County Jail.

       16.     Upon information and belief, Defendant Berje is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was a Deputy in the Pinellas

County Sheriff’s Office working in the Pinellas County Jail.

       17.     Upon information and belief, Defendant Widua is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, working for or with the Pinellas

County Sheriff’s Office in the Pinellas County Jail.

       18.     Upon information and belief, Defendant Hilery is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was an Advanced Registered
       Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 5 of 31 PageID 5




Nurse Practitioner (hereinafter, “ARNP”) working for or with the Pinellas County Sheriff’s Office

in the Pinellas County Jail.

        19.     Upon information and belief, Defendant Dixon is a natural person residing in

Pinellas County, Florida, and at all times relevant to this action, was licensed mental health

counselor (hereinafter, “LMHC”) working for or with the Pinellas County Sheriff’s Office in the

Pinellas County Jail.

        20.     Defendants John & Jane Doe Correctional Officers/Sheriff’s Deputies (1-10)

(hereinafter, “Unknown Defendants”), are individuals whose names and addresses of residences

are unknown.

                                  VENUE AND JURISDICTION

        21.     Venue is proper in the Middle District Court of Florida, pursuant to 28 U.S.C. §

1391(b) and M.D. Fla. Loc. R. 1.02 (c), and Defendants’ independent and collective malicious and

unlawful violations under color of state law of Plaintiff’s constitutional rights giving rise to the

claims herein accrued within this district and division, as all Defendants work and/or reside in this

district and division, and all of the acts and omissions giving rise to this action occurred in Pinellas

County, which is in this district and division.

        22.     The Court has subject-matter jurisdiction over the Plaintiff’s federal law claims,

pursuant to 28 U.S.C. §§ 1331 (federal question), and 1343(a)(3) (civil rights).

        23.     Declaratory and injunctive relief are authorized by 28 U.S.C. §§ 2201 and 2202, as

well as Federal Rule of Civil Procedure 65.

        24.     The Plaintiff is not immediately arguing any state law tort claims related to these

federal claims that may form a part of the same case or controversy, due to conditions precedent

to the filing of those claims as set forth in Florida Statute § 768.28. This Court would have
       Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 6 of 31 PageID 6




supplemental jurisdiction over Plaintiff’s state law claims, pursuant to 28 U.S.C. § 1367(a), but

cannot bring those claims at this stage, and will reassess at a later time whether to seek leave to

amend this Complaint or to pursue those claims in state court.

       25.     At all material times, the Defendants committed these unlawful violations under

color of state law in bad faith and with malicious purpose in reckless, wanton, and willful disregard

of the Plaintiff’s human and safety rights.

       26.     These constitutional law violations are “capable of repetition, yet evading review.”

Roe v. Wade, 410 U.S. 113, 125 (1973) (citing Southern Pacific Terminal Co. v. ICC, 219 U. S.

498, 515 (1911), Moore v. Ogilvie, 394 U. S. 814, 816 (1969), Carroll v. Princess Anne, 393 U.

S. 175, 178-179 (1968), United States v. W. T. Grant Co., 345 U. S. 629, 632-633 (1953)).

       27.     All conditions precedent to the maintenance of this action have been performed,

have occurred prior to its institution or have been waived.

                            FACTS COMMON TO ALL COUNTS

       A.      An Overview of Certain Medical Concepts Discussed Herein.

       28.     “Gender identity” is a well-established medical concept, referring to a person’s

internal sense of their own gender. All human beings develop this elemental conviction of

belonging to a particular gender.

       29.     Gender identity is innate and immutable.

       30.     Typically, people who are designated female at birth based on their external

anatomy identify as girls or women, and people who are designated male at birth identify as boys

or men.

       31.     For transgender individuals, however, one’s gender identity differs from the sex

assigned to them at birth. Transgender men are men who were assigned “female” at birth but have
          Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 7 of 31 PageID 7




a male gender identity. Transgender women are women who were assigned “male” at birth but

have a female gender identity.

           32.      The medical diagnosis for the incongruence between one’s gender identity and

one’s sex assigned at birth and the clinical distress resulting from this incongruence is Gender

Dysphoria (previously known as Gender Identity Disorder).

           33.      Gender Dysphoria is a serious medical condition codified in the Diagnostic and

Statistical Manual of Mental Disorders, 5th Edition (hereinafter, the “DSM-5”) 1 and International

Classification of Diseases-10 2, World Health Organization (1992) (hereinafter, the “ICD-10”).




1
    The DSM-5 describes the criteria as follows:

           Gender Dysphoria in Adolescents and Adults 302.85 (F64.1)

           A. A marked incongruence between one’s experienced/expressed gender and assigned gender, of at least 6
           months’ duration, as manifested by at least two of the following:

                    1. A marked incongruence between one’s experienced/expressed gender and primary and/or
                    secondary sex characteristics (or in young adolescents, the anticipated secondary sex
                    characteristics).

                    2. A strong desire to be rid of one’s primary and/or secondary sex characteristics because of a
                    marked incongruence with one’s experienced/expressed gender(or in young adolescents, a desire to
                    prevent the development of the anticipated secondary sex characteristics).

                    3. A strong desire for the primary and/or secondary sex characteristics of the other gender.

                    4. A strong desire to be of the other gender (or some alternative gender different from one’s assigned
                    gender).

                    5. A strong desire to be treated as the other gender (or some alternative gender different from one’s
                    assigned gender).

                    6. A strong conviction that one has the typical feelings and reactions of the other gender (or some
                    alternative gender different from one’s assigned gender).

           B. The condition is associated with clinically significant distress or impairment in social, occupational, or
           other important areas of functioning.

Diagnostic and Statistical Manual of Mental Disorders, American Psychiatric Association, 452-53 (5th ed. 2013).
2
    International Classification of Diseases-10, World Health Organization (1992).
       Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 8 of 31 PageID 8




       34.     If left untreated, Gender Dysphoria can lead to serious medical problems, including

clinically significant psychological distress, dysfunction, debilitating depression, and, for some

people without access to appropriate medical care and treatment, self-harm, suicidality, and death.

       35.     Leading medical and mental-health professional groups—including the American

Medical Association, the American Psychological Association, the American Psychiatric

Association, the American Academy of Family Physicians, the American Congress of

Obstetricians and Gynecologists, the Endocrine Society, the National Association of Social

Workers, and the World Professional Association for Transgender Health—all agree that Gender

Dysphoria is a serious medical condition, and that treatment for Gender Dysphoria is medically

necessary for many transgender people.

       36.     The accepted standards of care for treating Gender Dysphoria are published by the

World Professional Association for Transgender Health (hereinafter, “WPATH”), a professional

association dedicated to establishing the standards for treating Gender Dysphoria.

       37.     The WPATH Standards of Care for the Health of Transsexual, Transgender, and

Gender Nonconforming People (hereinafter, the “WPATH Standards of Care”) identify clinical

guidance for health professionals to assist with safe and effective care for individuals with Gender

Dysphoria. Eli Coleman et al., Standards of Care for the Health of Transsexual, Transgender, and

Gender-Nonconforming People, Version 7, World Professional Association for Transgender

Health (WPATH) (2012).

       38.     The WPATH Standards of Care are recognized by the leading medical and mental-

health professional groups as the authoritative standards for treating Gender Dysphoria.

       39.     The Standards of Care apply equally to inmates, and expressly state:

               Health care for transsexual, transgender, and gender-nonconforming people
               living in an institutional environment should mirror that which would be
       Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 9 of 31 PageID 9




               available to them if they were living in a non-institutional setting within the
               same community. . . . All elements of assessment and treatment as described
               in the SOC can be provided to people living in institutions. Access to these
               medically necessary treatments should not be denied on the basis of
               institutionalization or housing arrangements. If the in-house expertise of
               health professionals in the direct or indirect employ of the institution does
               not exist to assess and/or treat people with gender dysphoria, it is
               appropriate to obtain outside consultation from professionals who are
               knowledgeable about this specialized area of health care.

               Id., at 67.

       40.     The National Commission on Correctional Healthcare (“NCCHC”) recommends

that the medical management of prisoners with gender dysphoria “should follow accepted

standards developed by professionals with expertise in transgender health,” citing the WPATH

Standards of Care. NCCHC, “NCCHC Policy Statement, Transgender Health Care in Correctional

Settings”     (October       18,   2009;      reaffirmed      with     revision     April        2015),

http://www.ncchc.org/transgender-health-care-in-correctional-settings (visited August 14, 2020)

(footnote omitted); see also, Smith, Brenda K., & Brisbin, Lorie, PREA Standards and Policy

Development Guidelines for Lesbian, Gay, Bisexual, Transgender and Intersex Inmates, The

Project on Addressing Prison Rape – National PREA Resource Center (December 18, 2012)

https://www.prearesourcecenter.org/sites/default/files/library/lgbtiadultwebinarfinaljdi121812.pd

f (visited August 14, 2020).

       41.     Under the WPATH Standards of Care, treatment for Gender Dysphoria is designed

to help individuals live congruently with their gender identity and thus eliminate the clinically

significant distress. Treatment protocols include socially transitioning (dressing, grooming, and

presenting oneself to others in accordance with one’s gender identity), hormone therapy, and

surgeries. The particular course of medical treatment varies based on the individualized needs of

the person.
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 10 of 31 PageID 10




       42.     Transgender individuals experience discord between their self-identified gender

identity and the sex with which they were “assigned” at birth. Transgender men are individuals

who were assigned female at birth but identify as men, and transgender women are individuals

who were assigned male at birth but identify as women. See, ex., Unger, Cécile A. (December

2016). "Hormone therapy for transgender patients". Translational Andrology and Urology. 5 (6):

877–884.

       B.      Plaintiff’s Gender Dysphoria and Treatment.

       43.     At all times relevant to this action, and for several years prior to this action, Plaintiff

has been living publicly as a woman, in accordance with her gender dysphoria.

       44.     At all times relevant to this action, and for several years prior to this action, Plaintiff

has not had access to proper health care for her gender dysphoria.

       45.     As a result, and at all times relevant to this action, and for several years prior to this

action, Plaintiff has been taking hormone replacement therapy (hereinafter, “HRT”) medications

without a prescription.

       46.     Common effects of HRT medications on transgender women can include the

following: growth of female breasts, an emotional sense of well-being, a significantly decreased

sexual drive, loss of body hair, reversal of (head) hair loss, loss of muscle mass, redistribution of

body fat to a more standard female presentation, and many other positive effects.

       47.     However, abrupt withdrawal of HRT medications can cause the following: severe

depression, suicide, chest pains, psychosis, mood disorders, autonomic hyperactivity, heart

palpitations, and many other serious health issues, as well as a partial reversal of the “feminizing”

effects of the HRT.
        Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 11 of 31 PageID 11




         48.   Due to HRT, the Plaintiff has and had at all relevant times to this case, a completely

female presentation, including full-sized female breasts, which require the wearing of female

brassieres.

         C.    The Arrest and Incarceration of Karla Bello.

         49.   On March 11, 2019, the Plaintiff was issued by mail a citation for failing to stop

for a red light on December 3, 2018, having been documented by a “Red Light Camera” with a

fine of $261.00 due by April 10, 2019. (See, Traffic Citation AB8S6OE, attached hereto as Exhibit

“A”, 002).

         50.   The Plaintiff failed to pay the $261 fine for Traffic Citation AB8S6OE.

         51.   On May 20, 2019, the Plaintiff was issued by mail a citation for failing to stop for

a red light on October 11, 2018, having been documented by a “Red Light Camera” with a fine of

$261.00 due by June 19, 2019. (See, Traffic Citation AAUXT5E, attached hereto as Exhibit “B”,

004).

         52.   The Plaintiff failed to pay the $261 fine for Traffic Citation AAUXT5E.

         53.   As a result of the Plaintiff’s failure to pay traffic citations AB8S6OE and

AAUXT5E, her driver’s license was administratively suspended.

         54.   On October 4, 2019, the Plaintiff was issued a citation for driving with a suspended

license, a misdemeanor. (See, Traffic Citation AC7QEYE, attached hereto as Exhibit “C”, 006-

007).

         55.   On November 4, 2019, the Plaintiff failed to appear for the initial arraignment

hearing in traffic case AC7QEYE, and a capias warrant was issued by Pinellas County traffic court

judge Robert Dittmer.
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 12 of 31 PageID 12




       56.      On November 29, 2019, the Plaintiff was arrested by the Gulfport Police

Department pursuant to a capias warrant issued in the AC7QEYE case, with a bond of $513. (See,

Complaint/Arrest Affidavit GP19-25811, attached hereto as Exhibit “D”, 009-010).

       D.       Karla Bello at the Pinellas County Jail.

       57.      On November 29, 2019, at 12:20PM, the Plaintiff was booked into the Pinellas

County Jail (hereinafter, the “Jail”). (See, Pinellas County Sheriff’s Office Subject Charge Report,

attached hereto as Exhibit “E”, 012).

       58.      In the Plaintiff’s redacted inmate records, in the section for “Admission

Assessment”, under the category for “SVP Assessment ‘Vulnerability’”, the term “Inmate is

LGBTI or gender non-conforming” is indicated by a “check” and is specified as “Transgender”,

showing that all Defendants were fully aware of Plaintiff’s transgender status. (attached hereto as

Exhibit “F”, 014-053, p. 038).

                a. The Housing History Report.

       59.      The “Housing History” notes the following information:
      Housing              Arrival         Departure             House Change Reason                    Status
CSOD-INTAK-REC-01-00 8 11/29/2019 12:21 11/29/2019 13:02 Inmate Record Creation                      Accepted
CSOD-INTAK-PRO-01-00 11/29/2019 13:02 11/29/2019 14:50                                               Unscheduled
CEN-2C1-UN01-U3-002    11/29/2019 14:50 12/02/2019 02:44 Misdemeanor- House in Male Holding.         Scheduled
                                                         se8712
CEN-6C1-UN01-L7-001    12/02/2019 02:44 12/06/2019 11:12 Minimum Custody Misd. SVP - Potential       Scheduled
                                                         Victim. Veteran - no space in 2C2. ap7541
HD-2H2-2H2B-B1-001     12/06/2019 11:12 12/09/2019 18:02 Close Observation. Minimum Misdemeanor      Scheduled
                                                         Custody, SVP Potential Victim, Veteran -
                                                         notified Dep Corkum 5891
HD-3H4-3H4A-A-006      12/09/2019 18:02 00/00/0000 00:00 Cleared Close Observation & Placed on       Scheduled
                                                         Psych Observation (MHTU) Approved by
                                                         Supervisor Holler, Minimum Misd. Custody
                                                         SVP Potential Victim Veteran rg9825


                (Ex. “F”, p. 019).

       60.      As can be seen above, on December 2, 2019, there is a mention of her being housed

“in Male Holding”. (Ex. “F”, p. 019).
         Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 13 of 31 PageID 13




           61.     Additionally, she is noted as “SVP Potential Victim” on December 2, 2019,

December 6, 2019, and December 9, 2019. (Ex. “F”, p. 019).

           62.     Furthermore, she is noted as placed in “Close Observation” from December 6, 2019

to December 9, 2019 and placed in “Psych Observation (MHTU)” from December 9, 2019 until

her release. (Ex. “F”, p. 019).

                   b. DDC Incident Detail Report (02 DEC 2019).

           63.     On December 2, 2019, Karla complained of having chest pains. (See, DDC Incident

Detail Report DDCI-205807, attached hereto as Exhibit “G”, 055-057, p. 055).

           64.     Specifically, Karla entered the following narrative into the kiosk at 3:53 P.M.:

                   i have not recived hrt. 3 i signed to se amp nurse on friday. iv been off
                   spironlactone,finersteride, and can feel chest pains. hormones unbalalanced.
                   the lack of feedback about when ill see the arnp.

                   (Ex. “G”, p. 056).

           65.     The DDC Incident Detail Report DDCI-205807 (hereinafter, “Report 205807) was

created by Moses, Merritt, and Franjesevic. (Ex. “G”, p. 055).

           66.     In Report 205807, Karla is referred to with male pronouns and it lists her “sex” as

“M”. (Ex. “G”, p. 055).

           67.     Report 205807 also states that Karla was “pat searched” prior to being permitted to

see the nurse. (Ex. “G”, p. 055).

           68.     Notably, in the “Supplement” section, the following is stated by Franjesevic,

mocking Karla’s medical issues:

                   I was notified and responded. I agree with the actions taken by staff as
                   outlined in this report. Inmate Nogueda was medically evaluated for his
                   alleged, "chest pains" by Nurse Hilery and cleared to remain in his
                   current housing assignment. Kiosk Case Message is attached to this report.
                   Acting Shift Commander, Sergeant Vieno was notified.

3
    “HRT” is short for “Hormone Replacement Therapy”, as described in ¶¶ 45-48.
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 14 of 31 PageID 14




               (Ex. “G”, p. 055).

       69.     Report 205807 is concluded by Franjesevic at 04:48PM, stating:

               Inmate Nogueda was medically evaluated for his "Chest Pains" on
               12/02/2019 at 1645 hours. Per Nurse Hillary, the inmate was cleared to
               remain in current housing.

               (Ex. “G”, p. 055).

       70.     Notably, again Franjesevic uses male pronouns to describe Karla, and also uses

mocking scare-quotes around the words “chest pains”. Id.

       71.     This incident was also reported to Vieno (listed here as “Shift Commander”),

Napier (listed here as “Division Commander”), and Danzig (listed here as “Department

Commander”). (Ex. “G”, p. 055).

       72.     Additionally, the “Sub-Catgory[sic]” on the following pages categorizes it as a

“Division Commander Request”. (Ex. “G”, pp. 056-057).

               c. DDC Incident Detail Report (06 DEC 2019).

       73.     On December 6, 2019, Merritt removed and “confiscated” Karla’s undergarments.

(See, DDC Incident Detail Report DDCI-206012, attached hereto as Exhibit “H”, 059-061).

       74.     In DDC Incident Detail Report DDCI-206012 (hereinafter, “Report 206012”),

Merritt himself described the incident as follows:

               Inmate Bello-Nogueda was seen by LMHC Dixon in her office on the 6th
               floor. Per LMHC Dixon, Bello-Nogueda was placed on Close Observation
               status. Utilizing the Attorney Visitation room for privacy, his personal
               undergarments were confiscated by me. He was then seated adjacent to
               the Officer’s Station in the 6th floor hallway and kept under constant
               observation. Once his relocation was scheduled in JIMS, I escorted him to
               Pre-Housing to await transport to the Healthcare Building. All of his
               personal property was inventoried and sent to the Property Room.
               Classification Specialist Widau authorized the relocation in JIMS. Sergeant
               Franjesevic was notified.
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 15 of 31 PageID 15




               (Ex. “H”, p. 059).

       75.     In Report 206012, Karla is referred to with male pronouns and lists her “sex” as

“M”. (Ex. “H”, p. 059).

       76.     Additionally, Widau, Cox, and Berje are listed as being involved with Report

206012. (Ex. “H”, p. 059).

       77.     Notably, Franjesevic is listed as having “Level 1 Approved” Report 206012, and

stated the following in the “Supplement” section:

               I was notified and agree with the actions taken by staff as outlined in this
               report. Acting Shift Commander, Sergeant Vieno was notified.

               (Ex. “H”, p. 059).

       78.     Vieno is also listed as having “Level 2 Approved” this Report.

       79.     The “Inmate’s Personal Property Inventory Form” attached to Report 206012 also

shows that, in addition to her underwear, “Pencils (Colored)”, Coffee, and “Other” were also taken.

(Ex. “H”, pp. 060-061).

       80.     This incident was also reported to Napier and Danzig. (Ex. “H”, p. 059).

               d. Contact Log Report.

       81.     In the “Contact Log Report”, on December 2, 2019 at 3:54 P.M., Moses entered the

following “Informal Discipline” narrative:

               INFORMAL DISCIPLINE- WHILE NURSE HILERY WAS IN THE POD
               FOR DIABETIC CHECKS, BELLO BECAME EXTREMELY IRATE
               YELLING THAT HE NEEDS HIS MEDICATION. NURSE HILERY
               INSTRUCTED HIM TO SIGN UP FOR NURSE SICK CALL AS I DID
               BEFORE SHE ARRIVED. BELLO WAS VERBALLY COUNSELED
               AND PROGRESSIVE DISCIPLINE SHOULD FOLLOW ON FUTURE
               OCCURENCES.

               (Ex. “F”, p. 020).
        Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 16 of 31 PageID 16




         82.     In the “Contact Log Report”, on December 3, 2019 at 10:45 A.M., “aberje”

(presumably Berje) entered the following “Informal Discipline” narrative:

                 INFORMAL DISCIPLINE- CAUGHT IN THE LOWER TIER
                 BATHROOM APPLYING COLORED PENCIL TO HIS EYEBROWS
                 AND TO HIS FACE AS MAKEUP. VERBALLY COUNSELED THAT
                 THIS IS NOT ALLOWED AND WILL NOT BE TOLERATED

                 (Ex. “F”, p. 020).

         83.     In the “Case Note Details”, user “semanuels” 4 entered the following on November

29, 2019: “Misdemeanor- House in Male Holding. se8712”. (Ex. “F”, p. 027).

         84.     In the “Case Note Details”, user “apaolillo” 5 entered the following on December 2,

2019: “Minimum Custody Misd. SVP - Potential Victim. Veteran - no space in 2C2. ap7541”. (Ex.

“F”, p. 027).

         85.     In the “Case Note Details”, user “cwidua” (presumably Widua) entered the

following on December 6, 2019: “Close Observation. Minimum Misdemeanor Custody, SVP

Potential Victim, Veteran - notified Dep Corkum 5891 -cw9431”. (Ex. “F”, p. 027).

         86.     In the “Case Note Details”, user “rgreen” 6 entered the following on December 9,

2019: “Cleared Close Observation & Placed on Psych Observation (MHTU) Approved by

Supervisor Holler, Minimum Misd. Custody SVP Potential Victim Veteran rg9825”. (Ex. “F”, p.

027).

         87.     On December 9, 2019, Karla filed the following “Property Request”:

                 need debit card number to order comisary. can i request my make up bag
                 please. i have property like my underwear in a bag. i had a coffee bag
                 colored pencils.

                 (Ex. “F”, p. 035).


4
  The Plaintiff does not currently know to whom this username refers at present.
5
  The Plaintiff does not currently know to whom this username refers at present.
6
  The Plaintiff does not currently know to whom this username refers at present.
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 17 of 31 PageID 17




       88.     In response to that request, “Dep. Mari #55653” responded:

               You can't receive your debit card number to place commissary orders. No
               make up ids allowed. If you have personal under garments that would not
               be considered contraband, you can request those items.

               (Ex. “F”, p. 035).

       89.     On December 10, 2019, Karla filed the following “Property Grievance”:

               i ned a bra at minimum. im a ts woman,transgender, and ben on hrt over
               three years. to grow a bust. why do i have to show everyman my boobs
               when i get changed. my chest huts due to anxiety or potassium levels
               unbalanced. due not geting hrt since ive ben here. its hard to breath at times.

               (Ex. “F”, p. 032).

       90.     On December 10, 2019, at 11:30 A.M., the undersigned visited Karla via video-

call, and learned of her placement in the “male” section of the Jail, and of the various other

incidents described herein. (Ex. “F”, p. 031).

       91.     It is clear that the actions of Defendants Danzig, Napier, Franjesevic, Vieno,

Merritt, Moses, Cox, Berje, Widua, Hilery, Dixon, and Unknown Defendants reflect a custom,

policy, and practice of Defendants PCSO, Pinellas County, and Sheriff Gualtieri.

                                  COUNT I
          DEPRIVATION OF EQUAL PROTECTION – INJUNCTIVE RELIEF
                           U.S. Const. Amend. XIV
       Plaintiff, KARLA BELLO, hereby sues Defendants PCSO, Pinellas County, and Sheriff

Gualtieri for purposes of seeking declaratory and injunctive relief pursuant to the Fourteenth

Amendment to the United States Constitution and 42 U.S.C. § 1983, and alleges:

       92.     Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 91

as though fully set forth herein.
      Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 18 of 31 PageID 18




          93.    The Fourteenth Amendment to the United States Constitution, enforceable pursuant

to 42 U.S.C. § 1983, provides that no state shall “deny to any person within its jurisdiction the

equal protection of the laws.” U.S. Const. amend. XIV, § 1.

          94.    Under the Equal Protection Clause of the Fourteenth Amendment, discrimination

based on sex is presumptively unconstitutional and subject to heightened scrutiny.

          95.    It is well settled that “discrimination against a transgender individual because of

[his or] her gender-nonconformity is sex discrimination, whether it’s described as being on the

basis of sex or gender.” Glenn v. Brumby, 663 F.3d 1312, 1317 (11th Cir. 2011); cf. Bostock v.

Clayton County, 590 U.S. ––––, 140 S. Ct. 1731, 1741, ––– L.Ed.2d –––– (2020) (confirming that

“it is impossible to discriminate against a person for being ... transgender without discriminating

against that individual based on sex”).

          96.    As a result, the policies at issue in this case are subject to review based upon

heightened scrutiny. See, ex., Adams by & through Kasper v. Sch. Bd. of St. Johns County, 18-

13592, 2020 WL 4561817, at *5 (11th Cir. Aug. 7, 2020).

          97.    Defendants PCSO, Pinellas County, and Sheriff Gualtieri violated the Plaintiff’s

Fourteenth Amendment rights by enacting and following policies and practices that cause

constitutional violations to transgender people, including the Plaintiff (hereinafter, the “Policies”).

          98.    The Plaintiff hereby facially challenges the Policies regarding transgender people.

          99.    The Policies discriminate against transgender people on the basis of sex, which

includes discrimination based on gender nonconformity, gender identity, transgender status, and

gender transition.

          100.   The Policies facially classify people based on sex, gender identity, and transgender

status.
      Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 19 of 31 PageID 19




       101.    The Policies treat transgender people differently than non-transgender people who

are similarly situated.

       102.    Under the Policies, non-transgender people are able be assigned to jail housing

according to their gender identity, to access restrooms and other single- sex facilities consistent

with their gender identity, and to receive medical care consistent with their gender identity, but

transgender people are prevented from jail housing consistent with their gender identity, banned

from restrooms and other single-sex facilities consistent with their gender identity, and are denied

medical care consistent with their gender identity.

       103.    The Policies facially discriminate against transgender people based on gender

nonconformity. For example, although the Plaintiff is a woman, is perceived as a woman in public,

and has had medical treatment to bring their body into alignment with her female gender identity,

her birth certificate and other identification documents have “male” gender markers that do not

conform to the societal expectations of women. Furthermore, had the Plaintiff been assigned

female at birth, she would not have been excluded from the female housing, from the restrooms

and other single-sex facilities consistent with her gender identity, and would have been given the

medications consistent with well-established medical guidelines. No person has any control over

the sex that person is assigned at birth.

       104.    The Policies’ discrimination against transgender people based on sex is not

substantially related to any important government interest. Indeed, it is not even rationally related

to any legitimate government interest.

       105.    The Policies endanger the safety, privacy, security, and well-being of transgender

individuals. For example, transgender women are highly likely to be harassed, attacked, sexually
      Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 20 of 31 PageID 20




assaulted, or even murdered by male prisoners who believe that she should not be in the men’s

housing, restrooms, or other male-only locations of the Jail.

        106.    The Policies do not promote the safety, privacy, security, or well-being of non-

transgender people.

        107.    The Policies deprive transgender people of their right to equal dignity, liberty, and

autonomy by branding them as second-class citizens.

        108.    The Policies’ discrimination against transgender people based on sex denies them

the equal protection of the laws, in violation of the Equal Protection Clause of the Fourteenth

Amendment.

        109.    Discrimination based upon transgender status warrants heightened scrutiny for the

additional following reasons.

        110.    Transgender people have suffered a long history of extreme discrimination in

Florida and across the country and continue to suffer such discrimination to this day.

        111.    Transgender people are a discrete and insular group and lack the political power to

protect their rights through the legislative process. Transgender people have largely been unable

to secure explicit local, state, and federal protections to protect them against discrimination.

        112.    A person’s gender identity or transgender status bears no relation to a person’s

ability to contribute to society.

        113.    Gender identity is a core, defining trait and is so fundamental to one’s identity and

conscience that a person cannot be required to abandon it as a condition of equal treatment.

        114.    Gender identity generally is fixed at an early age and highly resistant to change

through intervention.

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 21 of 31 PageID 21




              a. Declaring that the provisions of and enforcement by Defendants PCSO, Pinellas

                  County, and Sheriff Gualtieri of the Policies as discussed above violate the

                  Plaintiff’s rights under the Equal Protection Clause of the Fourteenth

                  Amendment to the United States Constitution;

              b. Preliminarily and permanently enjoining enforcement by Defendants PCSO,

                  Pinellas County, and Sheriff Gualtieri of the Policies as discussed above;

              c. Requiring Defendants PCSO, Pinellas County, and Sheriff Gualtieri in their

                  official capacities to allow individuals, including transgender people, to be

                  assigned to jail housing, and to use single-sex facilities in accordance with their

                  gender identity; and requiring Defendants PCSO, Pinellas County, and Sheriff

                  Gualtieri in their official capacities to enact and to continue to enforce anti-

                  discrimination protections for transgender people;

              d. Awarding the Plaintiff her costs, expenses, and reasonable attorneys’ fees

                  pursuant to 42 U.S.C. § 1988 and other applicable laws; and

              e. Granting such other and further relief as the Court deems just and proper.

              f. The declaratory and injunctive relief requested in this action is sought against

                  each Defendant; against each Defendant’s officers, employees, and agents; and

                  against all persons acting in active concert or participation with any Defendant,

                  or under any Defendant’s supervision, direction, or control.

                                COUNT II
           CRUEL AND UNUSUAL PUNISHMENT – INJUNCTIVE RELIEF
                          U.S. Const. Amend. VIII
       Plaintiff, Karla Bello, hereby sues Defendants PCSO, Pinellas County, and Sheriff

Gualtieri, for purposes of seeking declaratory and injunctive relief pursuant to the Fourteenth

Amendment to the United States Constitution and 42 U.S.C. § 1983, and alleges:
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 22 of 31 PageID 22




       115.    Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 114

as though fully set forth herein.

       116.    The Eighth Amendment prohibits the “inflict[ion]” of “cruel and unusual

punishments.” U.S. Const. amend VIII.

       117.    Under the Amendment, the “[f]ederal and state governments ... have a

constitutional obligation to provide minimally adequate medical care to those whom they are

punishing by incarceration.” Harris v. Thigpen, 941 F.2d 1495, 1504 (11th Cir. 1991).

       118.    As particularly relevant here, the Supreme Court has held that prison officials

violate the bar on cruel and unusual punishments when they display “deliberate indifference to

serious medical needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976).

       119.    A deliberate indifference claim entails both an objective and a subjective

component. Brown v. Johnson, 387 F.3d 1344, 1351 (11th Cir. 2004).

       120.    First, the inmate must establish “an objectively serious medical need”—that is, “one

that has been diagnosed by a physician as mandating treatment or one that is so obvious that even

a lay person would easily recognize the necessity for a doctor's attention”—that, “if left

unattended, poses a substantial risk of serious harm.” Id. (alteration adopted) (quotation omitted).

       121.    Second, the inmate must prove that prison officials acted with deliberate

indifference to that need by showing (1) that they had “subjective knowledge of a risk of serious

harm” and (2) that they “disregard[ed]” that risk (3) by conduct that was “more than mere

negligence.” Id.

       122.    Plaintiff is a transgender woman with Gender Dysphoria, a serious medical

condition.
      Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 23 of 31 PageID 23




        123.    Defendants PCSO, Pinellas County, and Sheriff Gualtieri were aware that Plaintiff

has Gender Dysphoria and was receiving hormone therapy and expressing her female gender in all

aspects of her life prior to her incarceration.

        124.    It is medically necessary for Plaintiff to live as female, to receive hormone therapy,

and to receive all other treatment for Gender Dysphoria deemed medically necessary by a qualified

provider.

        125.    Defendants PCSO, Pinellas County, and Sheriff Gualtieri nevertheless refused to

provide Plaintiff with hormone therapy or to recommend that she be permitted access to female

clothing and grooming standards. This refusal was not based on a medical judgment concerning

Plaintiff’s medical needs.

        126.    As a result of being denied access to female clothing and grooming standards and

of being cut off from and denied hormone therapy by Defendants PCSO, Pinellas County, and

Sheriff Gualtieri, Plaintiff has suffered severe psychological distress and physical harm, including

suicidal ideation/suicide attempts, such that she was placed on psychiatric observation in the

Pinellas County Jail’s Mental Health Treatment Unit.

        127.    Defendants PCSO, Pinellas County, and Sheriff Gualtieri were aware that Plaintiff

was seeking hormone therapy and access to female clothing and grooming standards to treat her

Gender Dysphoria; that proper, necessary medical care for Plaintiff’s Gender Dysphoria includes

allowing her to live as female and providing her with hormone therapy; and that the denial of this

needed medical care caused serious harm to Plaintiff. Yet they deliberately denied her that care.

        128.    This denial of treatment constitutes deliberate indifference to a serious medical

need in violation of the Eighth Amendment.
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 24 of 31 PageID 24




       129.    The Plaintiff facially challenges the policies that have resulted in this denial of

treatment.

       130.    At all relevant times, Defendants PCSO, Pinellas County, and Sheriff Gualtieri

were acting under color of state law.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment:

               a. Declaring that the Defendants PCSO, Pinellas County, and Sheriff Gualtieri are

                   denying Plaintiff medically necessary treatment for Gender Dysphoria in

                   violation of the Eighth Amendment to the United States Constitution;

               b. Enter a permanent injunction directing Defendants PCSO, Pinellas County, and

                   Sheriff Gualtieri to provide to transgender individuals hormone therapy, access

                   to female clothing and grooming standards, and all other treatment for Gender

                   Dysphoria deemed medically necessary by a qualified professional in the

                   treatment of the condition, including where that individual was undergoing

                   hormone therapy outside of the treatment of such a professional;

               c. Award Plaintiff her reasonable attorneys’ fees, litigation expenses, and costs

                   incurred in connection with this action from Defendants pursuant to 42 U.S.C.

                   § 1988; and

               d. Award all other relief that this Court deems just and proper.

                                    COUNT III
     42 U.S.C. § 1983 – RECKLESS INDIFFERENCE TO PLAINTIFF’S CLEARLY
               ESTABLISHED CONSTITUTIONAL RIGHTS (MONELL)
                              U.S. Const. Amend. XIV
       Plaintiff, Karla Bello, hereby sues Defendants Pinellas County Sheriff’s Office, Pinellas

County, Florida, and Sheriff Gualtieri, in his official capacity, for purposes of seeking declaratory
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 25 of 31 PageID 25




and injunctive relief pursuant to the Fourteenth Amendment to the United States Constitution and

42 U.S.C. § 1983, and alleges:

       131.    Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 130

as though fully set forth herein.

       132.    Defendants Pinellas County Sheriff’s Office, Pinellas County, Florida, and Sheriff

Gualtieri’s official and unofficial policies and customs encouraged, caused, allowed, and/or

enabled Defendants Sheriff Gualtieri, Danzig, Napier, Franjesevic, Vieno, Merritt, Moses, Cox,

Berje, Widua, Hilery, Dixon, and Unknown Defendants to violate Plaintiff’s constitutional rights

without fear of discipline for those violations. See, Monell v. Department of Social Services, 436

U.S. 658 (1978).

       133.    Defendants Pinellas County Sheriff’s Office, Pinellas County, Florida, and Sheriff

Gualtieri have not disciplined Defendants Danzig, Napier, Franjesevic, Vieno, Merritt, Moses,

Cox, Berje, Widua, Hilery, Dixon, and Unknown Defendants for their violations of Plaintiff’s

constitutional rights and therefore has implicitly approved, ratified, or adopted, Sheriff Gualtieri,

Danzig, Napier, Franjesevic, Vieno, Merritt, Moses, Cox, Berje, Widua, Hilery, Dixon, and

Unknown Defendants’s unconstitutional actions, yet Defendants Pinellas County Sheriff’s Office,

Pinellas County, Florida, and Sheriff Gualtieri is responsible for Defendants’ supervision, training,

and discipline through its policy-making powers and personnel decisions.

       134.    There is an obvious need for Defendants Pinellas County Sheriff’s Office, Pinellas

County, Florida, and Sheriff Gualtieri to train all of the Pinellas County Jail employees and agents

on Eighth and Fourteenth Amendment rights, particularly with respect to transgender people.

Defendants Pinellas County Sheriff’s Office, Pinellas County, Florida, and Robert A. Gualtieri
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 26 of 31 PageID 26




have therefore demonstrated a policy of deliberate indifference to such civil rights violations. See,

City of Canton v. Harris, 489 U.S. 378, 389 (1989).

       135.    Defendants Pinellas County Sheriff’s Office, Pinellas County, Florida, and Sheriff

Gualtieri’s callous, reckless, wanton, and malicious actions under color of state law before, during,

and after the incidents described herein, have caused the Plaintiff to suffer and continue to suffer

the damages that the Plaintiff has described.

       136.    These deprivations under color of state law are actionable under and may be

redressed by 42 U.S.C. § 1983.

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

               a. Direct the entry of judgment for Plaintiff against Defendants Defendants

                   Pinellas County Sheriff’s Office, Pinellas County, Florida, and Robert A.

                   Gualtieri for damages;

               b. Award Plaintiff her reasonable attorneys’ fees, litigation expenses, and costs

                   incurred in connection with this action from Defendants pursuant to 42 U.S.C.

                   § 1988; and

               c. Award all other relief that this Court deems just and proper.

                                        COUNT IV
                   42 U.S.C. § 1983 – DEPRIVATION OF PLAINTIFF’S
                 CLEARLY ESTABLISHED CONSTITUTIONAL RIGHTS
                                  U.S. Const. Amend. XIV
       Plaintiff, Karla Bello, hereby sues Sheriff Gualtieri, Danzig, Napier, Franjesevic, Vieno,

Merritt, Moses, Cox, Berje, Widua, Hilery, Dixon, and Unknown Defendants, in their individual

capacities, for purposes of seeking damages pursuant to the Fourteenth Amendment to the United

States Constitution and 42 U.S.C. § 1983, and alleges:
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 27 of 31 PageID 27




       137.    Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 136

as though fully set forth herein.

       138.    Defendants Sheriff Gualtieri, Danzig, Napier, Franjesevic, Vieno, Merritt, Moses,

Cox, Berje, Widua, Hilery, Dixon, and Unknown Defendants repeatedly, willfully, and

maliciously deprived the Plaintiff of her Fourteenth Amendment rights by treating her differently

from non-transgender prisoners, constituting discrimination on the basis of sex, and for concerted

attacks on her solely because of her transgender status, including, but not limited to: forcing her to

live in the male population; forcing her to shower with and expose herself to, members of the male

sex, including both inmates and Pinellas County Jail employees; forced removal of her

undergarments by male Pinellas County Jail employees; refusal to allow the Plaintiff to wear

female undergarments; dehumanizing Plaintiff and refusing to provide any medical aid for her

serious and debilitating withdrawal symptoms caused by their refusal to provide Plaintiff with her

hormones and other medications; forcibly searched by male officers; and by dehumanizing

Plaintiff’s gender identity by refusal to acknowledge that she is a woman.

       139.    These deprivations under color of state law are actionable under and may be

redressed by 42 U.S.C. § 1983.

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

               a. Direct the entry of judgment for Plaintiff against Defendants Defendants

                   Pinellas County Sheriff’s Office, Pinellas County, Florida, and Robert A.

                   Gualtieri for damages;

               b. Award Plaintiff her reasonable attorneys’ fees, litigation expenses, and costs

                   incurred in connection with this action from Defendants pursuant to 42 U.S.C.

                   § 1988; and
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 28 of 31 PageID 28




               c. Award all other relief that this Court deems just and proper.

                                        COUNT V
                   42 U.S.C. § 1983 – DEPRIVATION OF PLAINTIFF’S
                 CLEARLY ESTABLISHED CONSTITUTIONAL RIGHTS
                                  U.S. Const. Amend. VIII
       Plaintiff, Karla Bello, hereby sues Sheriff Gualtieri, Danzig, Napier, Franjesevic, Vieno,

Merritt, Moses, Cox, Berje, Widua, Hilery, Dixon, and Unknown Defendants, in their individual

capacities, for purposes of seeking damages pursuant to the Fourteenth Amendment to the United

States Constitution and 42 U.S.C. § 1983, and alleges:

       140.    Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 139

as though fully set forth herein.

       141.    Defendants Sheriff Gualtieri, Danzig, Napier, Franjesevic, Vieno, Merritt, Moses,

Cox, Berje, Widua, Hilery, Dixon, and Unknown Defendants repeatedly, willfully, and

maliciously deprived the Plaintiff of her Eighth Amendment rights by refusing to provide her with

any medical or non-medical treatment for her Gender Dysphoria, and for concerted attacks on her

solely because of her transgender status, including, but not limited to: forcing her to live in the

male population; forcing her to shower with and expose herself to, members of the male sex,

including both inmates and Pinellas County Jail employees; forced removal of her undergarments

by male Pinellas County Jail employees; refusal to allow the Plaintiff to wear female

undergarments; dehumanizing Plaintiff and refusing to provide any medical aid for her serious and

debilitating withdrawal symptoms caused by their refusal to provide Plaintiff with her hormones

and other medications; forcibly searched by male officers; and by dehumanizing Plaintiff’s gender

identity by refusal to acknowledge that she is a woman.

       142.    These deprivations were committed under color of state law and are actionable

under and may be redressed by 42 U.S.C. § 1983.
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 29 of 31 PageID 29




       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

               a. Direct the entry of judgment for Plaintiff against Defendants Sheriff Gualtieri,

                   Danzig, Napier, Franjesevic, Vieno, Merritt, Moses, Cox, Berje, Widua, Hilery,

                   Dixon, and Unknown Defendants for damages;

               b. Award Plaintiff her reasonable attorneys’ fees, litigation expenses, and costs

                   incurred in connection with this action from Defendants pursuant to 42 U.S.C.

                   § 1988; and

               c. Award all other relief that this Court deems just and proper.

                                        COUNT VI
                   42 U.S.C. § 1983 – DEPRIVATION OF PLAINTIFF’S
                 CLEARLY ESTABLISHED CONSTITUTIONAL RIGHTS
                                  U.S. Const. Amend. XIV
       Plaintiff, Karla Bello, hereby sues Sheriff Gualtieri, Danzig, Napier, Franjesevic, Vieno,

Merritt, Moses, Cox, Berje, Widua, Hilery, Dixon, and Unknown Defendants for purposes of

seeking damages pursuant to the Fourteenth Amendment to the United States Constitution and 42

U.S.C. § 1983, and alleges:

       143.    Plaintiff repeats and reavers each and every allegation of paragraphs 1 through 142

as though fully set forth herein.

       144.    Defendants Sheriff Gualtieri, Danzig, Napier, Franjesevic, Vieno, Merritt, Moses,

Cox, Berje, Widua, Hilery, Dixon, and Unknown Defendants repeatedly, willfully, and

maliciously deprived the Plaintiff of her Fourteenth Amendment rights by singling her out and

treating her differently than non-transgender prisoners, including by refusing to provide her with

any medical or non-medical treatment for her Gender Dysphoria, and for concerted attacks on her

solely because of her transgender status, including, but not limited to: forcing her to live in the

male population; forcing her to shower with and expose herself to, members of the male sex,
     Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 30 of 31 PageID 30




including both inmates and Pinellas County Jail employees; forced removal of her undergarments

by male Pinellas County Jail employees; refusal to allow the Plaintiff to wear female

undergarments; dehumanizing Plaintiff and refusing to provide any medical aid for her serious and

debilitating withdrawal symptoms caused by their refusal to provide Plaintiff with her hormones

and other medications; forcibly searched by male officers; and by dehumanizing Plaintiff’s gender

identity by refusal to acknowledge that she is a woman.

       145.   These deprivations were committed under color of state law and are actionable

under and may be redressed by 42 U.S.C. § 1983.

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:

              a. Direct the entry of judgment for Plaintiff against Defendants Sheriff Gualtieri,

                  Danzig, Napier, Franjesevic, Vieno, Merritt, Moses, Cox, Berje, Widua, Hilery,

                  Dixon, and Unknown Defendants for damages;

              b. Award Plaintiff her reasonable attorneys’ fees, litigation expenses, and costs

                  incurred in connection with this action from Defendants pursuant to 42 U.S.C.

                  § 1988; and

              c. Award all other relief that this Court deems just and proper.

Dated: 24 AUGUST 2020.

                                            Respectfully Submitted,




                                            ______________________________________
                                            ROOK ELIZABETH RINGER, ESQ.
                                            Florida Bar No. 1015698
                                            LENTO LAW GROUP, P.A.
                                            222 San Marco Ave., Ste. C
Case 8:20-cv-02005 Document 1 Filed 08/27/20 Page 31 of 31 PageID 31




                               St. Augustine, FL 32084
                               904.602.9400 (Office)
                               904.299.5400 (Fax)
                               reringer@lentolawgroup.com
                               Attorney for Plaintiff
                               TRIAL COUNSEL




                               JOSEPH D. LENTO, ESQ.
                               (Pro Hac Vice to be applied for)
                               LENTO LAW GROUP, P.A.
                               1500 Market Street – 12th Floor
                               East Tower
                               Philadelphia, PA 19106
                               267.833.0200 (Office)
                               267.833.0300 (Fax)
                               Jdlento@lentolawgroup.com
                               Attorney for Plaintiff
                               TRIAL COUNSEL
